DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method of generating a play prediction for a team. The limitation of retrieving, by a computing system, trajectory data for a plurality of plays from a data store, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing system” language, “retrieving” in the context of this claim encompasses the user physically retrieving trajectory data for plays. Similarly, the limitations of: generating, learning, and receiving are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a computing system. The computing system is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0032858 A1 to Lucey et al. (hereinafter “Lucey”) in view of NPL “Dual Motion GAN for Future-Flow Embedded Video Prediction” to Liang et al. (hereinafter “Liang”).

Concerning claim 1, Lucey discloses a method of generating a play prediction for a team, comprising (paragraph [0007] – tree-based representation to align the plays efficiently and group them into appropriate clusters. This allows the system to more accurately predict outcomes for a given play. For example, given data regarding player positioning on a basketball court over a 4-second interval, the system makes use of the improved alignment and clustering to predict the trajectory of the ball with greater accuracy than has been previously available):
retrieving, by a computing system, trajectory data for a plurality of plays from a data store (Fig. 1 - Play Database; paragraph [0044] - the present system utilize information regarding the trajectories of the ball and the players, as well as game events and contexts, to create a hash-table, effectively learning a playbook of representative plays for a team or player's behavior);
generating, by the computing system, a predictive model using a neural network, by (paragraphs [0052], [0081] - instead, embodiments use a standard- feed forward neural network, since the predominant noise problem (permutation) has been 
distance from basket/goal, distance from defenders, particular events, etc.), and then calculating a prediction value (between 0 and 1) with respect to a classification metric (e.g., expected point value));
generating one or more input data sets, each input data set comprising tracking information for a play of the plurality of plays (paragraph [0044]);
wherein each variant comprises trajectory information corresponding thereto (Figs. 7, 9b-9d, paragraphs [0053], [0054], [0056]);
learning, by the neural network, a team style corresponding to each play of the plurality of plays (Figs. 7, 9b-9d, paragraphs [0053], [0054], [0056] - embodiments of the system find examples which are similar to the situation of interest whether that be finding players who have similar characteristics or teams who play in a similar manner);
receiving, by the computing system, trajectory data for a target play (Figs. 7, 9b-9d, paragraphs [0053], [0054], [0056]); and 
generating, via the predictive model, a likelihood of a target team executing the target play by determining a number of target variants that correspond to a target team identity of the target team (Figs. 7, 9b-9d, paragraphs [0053], [0054], [0056]).
Lucey lacks specifically disclosing, however, Liang, in the related
art of using a conditional variational autoencoder (CVAE), to create a generative model that simultaneously learns the latent representation of multi-agent trajectories and can predict the agents’ context-specific motion, discloses a variational autoencoder and learning, by the variational autoencoder, to generate a plurality of variants for each play 
It would have been obvious to one of ordinary skill in the art to modify the method, as disclosed by Lucey, to include the use of conditional variational autoencoder, as disclosed by Liang, because doing so would have allowed for personalized behavior models in team sports and generation of new examples in a variety of contexts and fine-grained prediction in which history and context determine the future motions.

Concerning claims 2, 9, and 16, Lucey further discloses wherein generating, via the predictive model, the likelihood of the target team executing the target play (paragraph [0053)).  Lucey lacks specifically disclosing, however, Liang further discloses comprises: generating a plurality of target variants for the target play using the variational autoencoder (pg. 2, column 2 – pg. 3, column 3 – 3.1 Adversarial Dual Objective; pg. 4 column 1 and 2, Learning; pg. 5, column 2, 4.1 Comparisons on Video Prediction).  It would have been obvious to one of ordinary skill in the art to modify the method, as disclosed by Lucey, to include the use of conditional variational autoencoder, as disclosed by Liang, because doing so would have allowed for personalized behavior models in team sports and generation of new examples in a variety of contexts and fine-grained prediction in which history and context determine the future motions.



Concerning claims 4, 11, and 18, Lucey further discloses wherein generating, via the predictive model, the likelihood of the target team executing the target play (paragraph [0053]) comprises: comparing the number of the target variants that correspond to the target team identity of the target team in relation to a number of other variants corresponding to other team identities (paragraph [0056]).

Concerning claims 5, 12, and 19, Lucey further discloses wherein the input data set further comprises possession information, playing style information, and team identity information (paragraphs [0053], [0054], [0056], [0063] - the present system performs a tree-based alignment using multiple templates).
 
Concerning claims 6, 13, and 20, Lucey further discloses generating, by the computing system, a graphical representation of each target variant, wherein the graphical representation comprises a trajectory of each play on a field and a team associated therewith (Fig. 9a-d).



Concerning claims 8 and 15, see the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is recorded in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715